Citation Nr: 0708058	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right arm 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1942 to January 
1947.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which denied service connection for neck and right 
shoulder, arm, knee, and hip disabilities.  

In July 2005, the Board promulgated a decision which denied 
service connection for the disabilities at issue on appeal, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
May 2006, the Court granted a joint motion to vacate and 
remand the July 2005 Board decision.  The Board remanded the 
appeal for additional development in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In the instant case, the veteran seeks to establish service 
connection for a neck and right shoulder, arm, hip, and knee 
disabilities which he believes are directly related to 
injuries sustained in service.  The veteran contends that he 
was thrown to the deck and landed on his right side when his 
ship was hit by a torpedo during World War II.  The veteran 
acknowledges that he was never treated for any problems 
associated with his right side in service, and no pertinent 
abnormalities were noted on his service separation 
examination in November 1946, or at anytime prior to 1967.  
However, with respect to the element of an in-service injury, 
the Board accepts the veteran's statements that he injured 
his right shoulder, right arm, right knee, right hip, and 
neck when his ship was torpedoed in 1943.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection. Collette v. Brown, 82 F.3d 
389 (1996).  In the case of any veteran who engaged in combat 
with the enemy in service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See also 38 C.F.R. § 3.304(d) 
(2006).  Accordingly, since the veteran received the Purple 
Heart Medal for injuries received during combat, the Board 
must accept his statements concerning injuries he received to 
his right shoulder, right arm, right knee, right hip, and 
neck in service.  

In June 1967, the veteran was in a motorcycle accident and 
sustained multiple injuries to his head, right shoulder, arm, 
hip, leg, and knee, including a comminuted fracture of the 
right fibula.  He also sustained multiple abrasions to his 
face and was unconscious for two hours.  

The current medical evidence of record shows that the veteran 
has degenerative changes in the right shoulder and both knees 
and hips, and cervical spondylosis.  See November 2006 VA 
examination report.  

As indicated above, the Board remanded the appeal in October 
2006 for a VA examination to determine to the nature and 
etiology the veteran's claimed disabilities.  The examiner 
was specifically requested to render an opinion as to whether 
it was at least as likely as not that any identified 
disability was related to service.  While the veteran was 
examined by VA in November 2006, the examiner's opinion was 
confusing and somewhat contradictory and does not provide the 
degree of medical certainty necessary to render a rational 
decision on the veteran's claim.  

Specifically, the examiner initially seemed to opine that the 
veteran's degenerative arthritis was at least as likely as 
not related to military service.  However, she then stated 
that the most likely cause of his arthritis was due to the 
motorcycle accident.  Finally, she stated that the veteran's 
history of being torpedoed and spending two weeks in a life 
boat "could have caused the generalized degenerative 
changes" noted on x-ray studies, but the fact that the 
changes were greater on the right side showed the impact of 
the motorcycle accident on the degenerative changes.  It is 
not entirely clear what the examiner meant by the latter 
statement, but it seems to suggest that the veteran's current 
generalized arthritis could possibly be related to service.  
The examiner did not provide any discussion or analysis for 
her opinion.  

Under the circumstances, the Board finds that the VA opinion 
was confusing and not responsive to the specific questions 
asked.  Given the medical complexity of this case and failure 
to obtain the requested medical opinion, the Board finds that 
the VA examination was inadequate for the stated purpose and 
that further development of the record is necessary.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Further, the Board notes that the 
May 2006 order of the Court vacated the Board's July 2005 
decision on the basis of a prior inadequate medical 
examination.  Because the remand instructions were not 
complied with, the Board is required to remand the appeal for 
clarification of the requested opinion.  Id; see also 38 
C.F.R. § 19.9 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The case should be referred to a VA 
physician specializing in orthopedics, if 
available, for a medical opinion 
regarding the etiology of any identified 
neck, right shoulder, right arm, right 
hip, or right knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
identified disability is related to 
injuries sustained when the veteran was 
thrown to the deck of his ship in 
service.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.    

2.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

3.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


